Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 1 of 10




                                               MEMO ENDORSED
                                               The Government is
                                               directed to respond
                                               by May 15, 2020.




                                               May 12, 2020
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 2 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 3 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 4 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 5 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 6 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 7 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 8 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 9 of 10
Case 1:19-cr-00818-PGG Document 47
                                46 Filed 05/12/20
                                         05/11/20 Page 10 of 10
